Citation Nr: 0100942	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of 
epididymitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In June 1997, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claim.  In March 1998, the Board remanded the claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDING OF FACT

The veteran's residuals of epididymitis are manifested by 
complaints of continuous pain requiring constant treatment.  
The medical evidence reasonably supports a finding of 
continuous medical management.  



CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for service-
connected right epididymitis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7525 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence regarding the claim has been obtained, and that no 
further assistance to the veteran is required since all 
relevant development has been conducted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Service connection was granted for chronic right epididymitis 
in July 1972, and a 10 percent evaluation was assigned.  This 
rating was reduced to noncompensable in July 1977.  

The veteran seeks an increased evaluation for his service-
connected epididymitis.  The record shows that when this 
claim was initially appealed, the veteran's disability was 
rated as noncompensable.  As noted above, in March 1998, the 
Board remanded this claim to the RO for additional 
development.  While the case was in remand status, the RO 
increased the veteran's evaluation to 10 percent disabling

The Board notes that the veteran was most recently examined 
by VA for disability evaluation in August 1998.  The 
veteran's history was noted.  The veteran denied 

any frequency or incontinence.  He stated that he had urinary 
tract infections, infrequently.  He denied any 
hospitalization for urinary malignancy and/;or the need for 
catheterization.  On examination, some tenderness of the 
epididymis was noted, especially on the right.  The examiner 
stated that the diagnosis was a chronic orchialgia with 
occasional epididymitis.  It was noted that this was a 
problem that might be resolved with the use of the 
neurolysis, epididymectomy, possible orchiectomy.  At that 
time, the examiner noted that the veteran was to be scheduled 
for a scrotal ultrasound.  In an October 1998 addendum, it 
was noted that a September 1998 ultrasound had been 
conducted.  It was the examiner's impression that the veteran 
had chronic discomfort probably secondary to chronic 
epididymitis.  It was noted that options were for treatment 
at the chronic pain clinic and consideration for a possible 
epididymectomy--less likely an orchiectomy.  The examiner 
stated that prior to consideration of surgical intervention, 
the veteran should be seen in the anesthesia pain clinic for 
cortisone injections and cord blocks to see if this helped 
his symptoms.  

VA outpatient treatment records associated with the claims 
file show that the veteran was seen on numerous occasions for 
complaints of testicular pain beginning in 1995.  In a letter 
dated in October 2000, the veteran related that he suffered 
permanent continuous pain and that he has been undergoing a 
continuous medical maintenance program for his disability.  
He reported having pain that required seeing a physician 
every morning and that therefore he had a continuous 
intensive condition.  

The veteran's disorder is rated under 38 C.F.R. § 4.115b, DC 
7525.  Chronic epididymo-orchitis is rated as urinary tract 
infection. Id.  A 10 percent rating is warranted for urinary 
tract infection necessitating long-term drug therapy, 1 to 2 
hospitalizations per year and/or requiring intermittent 
intensive management. 38 C.F.R. § 4.115a (2000.  Recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year) and/or 
requiring continuous intensive management warrants a 30 
percent rating.    


The Board is of the opinion that when considering the 
evidence in its totality, the veteran's symptoms more nearly 
approximate the criteria for a rating of 30 percent, 
exhibiting continuous intensive management.  In this regard, 
the Board notes that the veteran has had continuous problems 
with his disability which has essentially required continuous 
treatment.  This is documented in the VA outpatient treatment 
records as well as in the statement from the most recent VA 
examiner, who reported that the veteran had "chronic" 
discomfort, suggested treatment in a pain management clinic, 
and suggested that injections and/or surgery might be a 
consideration.  The disability is essentially manifested by 
chronic pain, continuous treatment and possible surgical 
intervention.  Thus, with the resolution of reasonable doubt 
in favor of the veteran, the Board finds that his disability 
more nearly approximates the criteria for a 30 percent 
evaluation.  

The 30 percent rating is the maximum allowable under DC 7525.  
The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation to 30 percent is granted for 
residuals of epididymitis, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

